OPINION OF COURT.
The following is taken, verbatim, from the opinion.
VICKERY, J.
After having reviewed the evidence, and the arguments of counsel and examined the authorities, we are of the opinion that the plaintiff is not entitled to relief prayed for in the petition; that the Village of Rocky River was acting within the scope ■ of its authority and probably carrying out its duty to abate these water holes as nuisances, if they had become such, and we do not feel disposed to question the good faith or the right of the municipality where it has declared it a nuisance and passed the necessaiy legislation to abate such nuisance.
We, therefore, think that the plaintiff’s petition must be dismissed and whatever restraining order was allowed in this court will be dissolved at the costs of the plaintiff, and a journal entry may be prepared embodying these views.
(Sullivan, PJ. and Levine, J., concur.)